Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jim Potashnik on 9 May 2022.

The application has been amended as follows: 

18. (Amended) A method of forming an integrated circuit, comprising: 
forming a bit-line structure over a substrate, wherein the bit-line structure comprises a first bit-line layer; 
forming a patterned mandrel over the bit-line structure; 
forming one or more spacers along opposing sides of the patterned mandrel; 
removing the patterned mandrel after forming the one or more spacers; 
patterning the bit-line structure according to the one or more spacers after removing the patterned mandrel to define a plurality of bit-line stacks, wherein the plurality of bit-line stacks comprise a first bit-line stack, a second bit-line stack, and a third bit-line stack, the first bit-line stack is a closest bit-line stack to a first side of the second bit-line stack and the third bit-line stack is a closest bit-line stack to a second side of the second bit-line stack; 
forming a data storage structure over the plurality of bit-line stacks; 
forming a selector over the data storage structure; 
forming a word-line over the selector, wherein the word-line extends over the plurality of bit-line stacks; and 
wherein the second bit-line stack is separated from the first bit-line stack by a first distance and is separated from the third bit-line stack by a second distance that is larger than the first distance.


22. (Amended) A method of forming an integrated circuit, comprising: 
forming a bit-line structure over a substrate, wherein the bit-line structure comprises a plurality of bit-line layers separated by a dielectric; 
patterning the bit-line structure to form a plurality of bit-line stacks laterally separated from one another, wherein the plurality of bit-line stacks comprise a first bit-line stack, a second bit-line stack, and a third bit-line stack, the first bit-line stack and the third bit-line stack being closest neighboring bit-line stacks to opposing sides of the second bit-line stack; 
forming a data storage structure along opposing sides of the plurality of bit-line stacks, the data storage structure continuously extending from directly over the first bit-line stack to directly over the second bit-line stack; 
forming a selector on opposing sides of the data storage structure; 
forming a word-line over the selector, wherein the word-line is laterally separated from the data storage structure by the selector; and
wherein the first bit-line stack is laterally separated from the second bit-line stack by a first distance that is smaller than a second distance between the second bit-line stack and the third bit-line stack.


27. (Amended) The method of claim 22, wherein s[[ing]] from directly over the first bit-line stack to directly over the second bit-line stack.


30. (Amended) A method of forming an integrated circuit, comprising: 
forming a bit-line structure over a substrate, wherein the bit-line structure comprises a plurality of bit-line layers separated by a dielectric; 
patterning the bit-line structure to form a first bit-line stack, a second bit-line stack, and a third bit-line stack; 
forming a data storage structure along sidewalls of the first bit-line stack, the second bit-line stack, and the third bit-line stack; 
forming a selector on sidewalls of the data storage structure, wherein an upper surface of the selector is completely over tops of the first bit-line stack and the second bit-line stack along an entire distance between the first bit-line stack and the second bit-line stack; and 
forming a word-line over the selector and directly between the sidewalls of the first bit-line stack and the third bit-line stack, wherein the word-line has a lower surface that continuously extends from directly over the first bit-line stack to directly over the second bit-line stack. 


34. (Amended) The method of claim 30, wherein an entirety of the selector that is laterally between the first bit-line stack and the second bit-line stack is completely vertically above [[a]]the top of the first bit-line stack.


38. (New) The method of claim 37, further comprising: 
forming a masking layer over the bit-line structure prior to forming the mandrel; 
patterning the masking layer according to the one or more spacers; and
forming the data storage structure over the masking layer after patterning the masking layer. 


39. (New) The method of claim 30, wherein the data storage structure is formed to continuously extend from the sidewalls of the first bit-line stack and the second bit-line stack to over the tops of the first bit-line stack and the second bit-line stack. 


40. (New) The method of claim 30, wherein the data storage structure and the selector continuously extend over the first bit-line stack, the second bit-line stack, and the third bit-line stack after forming the word-line. 


41. (New) The method of claim 30, wherein the first bit-line stack has a width that is in a range of between approximately 5 nanometers and approximately 25 nanometers. 


Cancel claims 19, 25-26 and 31.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 18, 20-24, 27-30, and 32-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method of forming an integrated circuit including patterning the bit-line structure according to the one or more spacers after removing the patterned mandrel to define a plurality of bit-line stacks, wherein the plurality of bit-line stacks comprise a first bit-line stack, a second bit-line stack, and a third bit-line stack, the first bit-line stack is a closest bit-line stack to a first side of the second bit-line stack and the third bit-line stack is a closest bit-line stack to a second side of the second bit-line stack; forming a data storage structure over the plurality of bit-line stacks; forming a selector over the data storage structure; forming a word-line over the selector, wherein the word-line extends over the plurality of bit-line stacks; and wherein the second bit-line stack is separated from the first bit-line stack by a first distance and is separated from the third bit-line stack by a second distance that is larger than the first distance, as in the context of claim 18.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method of forming an integrated circuit including patterning the bit-line structure to form a plurality of bit-line stacks laterally separated from one another, wherein the plurality of bit-line stacks comprise a first bit-line stack, a second bit-line stack, and a third bit-line stack, the first bit-line stack and the third bit-line stack being closest neighboring bit-line stacks to opposing sides of the second bit-line stack; forming a data storage structure along opposing sides of the plurality of bit-line stacks, the data storage structure continuously extending from directly over the first bit-line stack to directly over the second bit-line stack; forming a selector on opposing sides of the data storage structure; forming a word-line over the selector, wherein the word-line is laterally separated from the data storage structure by the selector; and wherein the first bit-line stack is laterally separated from the second bit-line stack by a first distance that is smaller than a second distance between the second bit-line stack and the third bit-line stack, as in the context of claim 22.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method of forming an integrated circuit including patterning the bit-line structure to form a first bit-line stack, a second bit-line stack, and a third bit-line stack; forming a data storage structure along sidewalls of the first bit-line stack, the second bit-line stack, and the third bit-line stack; forming a selector on sidewalls of the data storage structure, wherein an upper surface of the selector is completely over tops of the first bit-line stack and the second bit-line stack along an entire distance between the first bit-line stack and the second bit-line stack; and forming a word-line over the selector and directly between the sidewalls of the first bit-line stack and the third bit-line stack, wherein the word-line has a lower surface that continuously extends from directly over the first bit-line stack to directly over the second bit-line stack, as in the context of claim 30.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816